UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4786


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC CONYERS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:07-cr-0057-FDW-1)


Submitted:   May 26, 2011                     Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold M. Vaught, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Eric    Conyers    appeals       the    district   court’s   judgment

revoking his supervised release and imposing an 11-month term of

imprisonment.       Conyers’ attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), in which he asserts

that there are no meritorious issues for appeal but questions

the     validity     of   Conyers’   sentence          because    the    original

indictment failed to specify a drug quantity.                  Although advised

of his right to file a pro se supplemental brief, Conyers has

not done so.       Finding no error, we affirm.

            Conyers pled guilty in 1994 to possession with intent

to distribute heroin, 21 U.S.C. §§ 841(a)(1), 846 (2006) and was

sentenced to 151 months imprisonment, followed by five years of

supervised     release.       Conyers’       term     of   supervised     release

originally began in 2005; however, his supervised release was

revoked in 2007 and he was sentenced to 37 months imprisonment.

Conyers again began a term of supervised release in December

2009.

            Conyers’ supervised release was revoked a second time,

based on admitted violations of the terms of his supervision,

and he was sentenced to 11 months imprisonment.                      On appeal,

Conyers argues that, because the underlying indictment failed to

specify a drug quantity, the term of incarceration the district

court imposed exceeds the maximum of two years’ imprisonment

                                         2
authorized    for    violations      of    a   term      of    supervised       release

imposed as punishment for a Class C felony.                    See Apprendi v. New

Jersey, 530 U.S. 466 (2000).              Conyers raised the same argument

in   his   prior     appeal      challenging       the    first    revocation       of

supervised release.            Again, we reject this claim.              See United

States v. Aramony, 166 F.3d 655, 661 (4th Cir. 1999) (noting

that “when a court decides upon a rule of law, that decision

should continue to govern the same issues in subsequent stages

in the same case”).

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Conyers’ sentence.                This court requires that

counsel inform Conyers, in writing, of his right to petition the

Supreme    Court    of   the    United    States   for    further       review.      If

Conyers requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                       Counsel’s

motion must state that a copy thereof was served on Conyers.                         We

dispense     with    oral      argument    because       the    facts     and     legal

conclusions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                            AFFIRMED

                                          3